Citation Nr: 0013562	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  95-32 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for vestibulitis, 
claimed as an ear condition and vertigo, to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a stomach disorder, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to March 
1988 and from November 1990 to June 1991.  The veteran served 
in Southwest Asia from January to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which denied service connection 
for joint pain, fatigue, headaches, an ear disorder with 
vertigo, post-traumatic stress disorder, a stomach disorder 
and gum bleeding, all to include as due to an undiagnosed 
illness.  The veteran was informed of the RO's decision that 
same month.  A timely Notice of Disagreement with respect to 
all the issues denied in the March 1995 rating decision was 
received by the RO in April 1995.  In June 1995, the RO 
issued a Statement of the Case on all issues addressed in the 
March 1995 rating decision and included the pertinent laws 
and regulations pertaining to service connection claims based 
on an undiagnosed illness as a result of service in the 
Persian Gulf.  The veteran perfected his appeal in August 
1995.  Thereafter, the Roanoke, Virginia Regional Office (RO) 
took over handling of the appeal.  In a February 1999 
Supplemental Statement of the Case, the veteran's claim for 
service connection for an ear disorder and vertigo was 
rephrased by the RO as entitlement to service connection for 
vestibulitis, claimed as an ear disorder and vertigo.  

During a January 2000 hearing before the undersigned Board 
member in Washington, DC, the veteran withdrew his claims for 
service connection for fatigue, bleeding gums, post-traumatic 
stress disorder and memory loss, to include as due to an 
undiagnosed illness.  Therefore, the issues remaining for 
appellate review are those listed on the front page of this 
decision.  

The claims for service connection for vestibulitis, claimed 
as an ear disorder and vertigo, and headaches on a direct 
incurrence basis, and the claims for service connection for 
joint pain and a stomach disorder, to include as due to an 
undiagnosed illness, will be addressed in the remand portion 
of the decision.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having vestibulitis and 
tension headaches. 

2.  The claims for service connection for vestibulitis, 
claimed as an ear condition and vertigo, and headaches on a 
direct basis are plausible. 

3.  The claims for service connection for joint pains and 
fatigue, to include as due to an undiagnosed illness, are 
plausible.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
vestibulitis, claimed as an ear disorder and vertigo, and 
headaches as due to undiagnosed illness are legally 
insufficient.  38 C.F.R. § 3.317 (1999); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

2.  The claims for service connection for vestibulitis, 
claimed as an ear disorder and vertigo, and headaches on a 
direct incurrence basis are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claims for service connection for joint pain and a 
stomach disorder, to include as due to an undiagnosed 
illness, are well grounded.  38 U.S.C.A. § 5107(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Service Connection Laws and Regulations

The veteran is seeking service connection for vestibulitis, 
claimed as an ear disorder and vertigo, headaches, joint pain 
and a stomach disorder, all to include as due to an 
undiagnosed illness.  The legal question to be answered 
initially is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail with respect to these claims and there is no duty to 
assist him further in the development of these claims.  
38 U.S.C.A. § 5107(a).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Additionally, in order for a claim for benefits under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to be well-grounded, 
there must be proof of active service in the Southwest Asia 
theater of operations during the Persian Gulf War; proof of 
one or more signs or symptoms of undiagnosed illness; proof 
of objective indications of chronic disability manifest 
during service or to a degree of disability of 10 percent or 
more during the specified presumptive period; and proof that 
the chronic disability is the result of the undiagnosed 
illness.  VA O.G.C. Prec.Op. No. 4-99.

II.  Vestibulitis, claimed as an ear disorder and vertigo, 
and headaches as due to an undiagnosed illness 


Although the veteran maintains that he has vestibulitis, 
claimed as an ear disorder and vertigo, and headaches as a 
result of his service in the Persian Gulf and an undiagnosed 
illness, the Board notes that in Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the Court held that in cases in which the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.  Pursuant 
to 38 C.F.R. § 3.317, service connection may be granted only 
for undiagnosed disabilities attributed to Southwest Asia 
service during the Persian Gulf War.  Since a longitudinal 
review of the record reflects that the veteran has been 
diagnosed as having vestibulitis and tension headaches, the 
Board must conclude that the veteran's claims for service 
connection for vestibulitis, claimed as an ear disorder and 
vertigo, and headaches under the provisions of 38 C.F.R. 
§ 3.317 are legally insufficient.

2.  Service Connection for vestibulitis, claimed as an ear 
condition and vertigo, and headaches on a direct incurrence 
basis and service connection for joint pain and a stomach 
disorder, to include as due to an undiagnosed illness

As a preliminary matter, the Board finds that the claims for 
service connection for vestibulitis, claimed as an ear 
condition and vertigo, and headaches on a direct incurrence 
basis and service connection for joint pain and a stomach 
disorder, to include as due to an undiagnosed illness are 
well grounded under the provisions of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that the veteran has submitted 
claims which are plausible and capable of substantiation.  
The Board has based this finding on a March 2000 medical 
record, submitted by Sheryl R. Ashton, M.D., wherein it was 
reported that the veteran's headaches, myalgias, arthralgias, 
vertigo and chronic intermittent diarrhea, could have been 
related to his time and exposure in the Persian Gulf.  For 
reasons detailed below, the Board will not render a decision 
on the merits of these matters at the present time.


ORDER

Service connection for vestibulitis, claimed as an ear 
disorder and vertigo, as due to an undiagnosed illness is 
denied.

Service connection for headaches as due to an undiagnosed 
illness is denied.

The claims for service connection for vestibulitis, claimed 
as an ear condition and vertigo, and headaches on a direct 
basis are well grounded.  The appeal to this extent is 
granted.

The claims for service connection for joint pain and a 
stomach disorder, to include as due to an undiagnosed illness 
are well grounded.  The appeal to this extent is granted.  


REMAND

Since the claims of entitlement to service connection for 
vestibulitis, claimed as an ear disorder and vertigo, and 
headaches on a direct incurrence basis and the claims for 
service connection for joint pain and a stomach disorder, to 
include as due to an undiagnosed illness are well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103 (1998); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

The veteran maintains that he has joint pain and a stomach 
disorder as a result of his service in the Persian Gulf and 
as an undiagnosed illness.  The veteran also maintains that 
service connection for vestibulitis, claimed as an ear 
disorder and vertigo, is warranted on a direct incurrence 
basis because he first began to experience ear problems and 
vertigo during his first period of service in 1984, and that 
his symptoms increased during his six months of service in 
the Persian Gulf.  He also contends that service connection 
is warranted for headaches on a direct basis since they had 
their onset during his active duty service in the Persian 
Gulf.

As noted above, in a March 2000 medical report, submitted by 
Sheryl R. Ashton, M.D., it was reported that the veteran's 
headaches, myalgias, arthralgia, chronic intermittent 
diarrhea and vertigo could have been possibly related to the 
appellant's time and exposure in the Persian Gulf.  It was 
noted that the veteran had sought treatment from Dr. Ashton 
since February 2000. 

In light of this medical opinion, the Board points out that 
further development, including additional VA examinations, 
are necessary prior to final adjudication of these issues.  

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
furnish the names and addresses of any 
health care providers who have treated 
him for vestibulitis, claimed as an ear 
disorder and vertigo, headaches, joint 
pain and a stomach disorder since service 
that are not already of record, then 
obtain copies of complete clinical 
records of all such treatment, including 
all treatment records of Sheryl R. 
Ashton, M.D., 2300 Fall Hill Avenue, 
Suite 201, Fredericksburg, Virginia 
22401. If these records are not 
associated with the claims folder, 
documentation as to their absence must be 
provided. 

2.  The veteran should also be afforded 
appropriate VA specialist examinations 
with regard to vestibulitis, claimed as 
an ear condition and vertigo, headaches, 
joint pain and a stomach disorder, and 
with respect to the latter two disorders, 
examinations for Gulf War undiagnosed 
illness.  The veteran should be notified 
of the date, time, and place of the 
examinations in writing, and the RO 
should advise the veteran of the 
provisions of 38 C.F.R. § 3.655(b)(1999) 
regarding failure to report for an 
examination scheduled in conjunction with 
an original compensation claim.  The RO 
should provide the examiners a list of 
the symptoms the veteran is claiming are 
manifestations of an undiagnosed illness.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners prior to the 
examinations.

(a) Each examiner should note and detail 
the veteran's reported symptoms relevant 
to the appropriate specialty.

(b) For the examiners evaluating joint 
pain and a stomach disorder as due to 
undiagnosed illness:

Each examiner should determine if there 
are any objective medical indications 
that the veteran is suffering from the 
reported symptoms.

Each examiner should determine whether it 
is at least as likely as not that the 
veteran's reported symptoms are 
attributable to a known diagnostic entity 
or to an undiagnosed illness.  If the 
symptoms are attributable to an 
undiagnosed illness, the examiner should 
be asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred after the veteran's most recent 
departure from service during the Gulf 
War. 

(c) All examiners should provide an 
opinion as to the medical probability 
that the disorder at issue is of service 
onset or otherwise related thereto, 
consideration being given to both periods 
of active service.

(d) All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions which contradict his or 
hers, the reasons for the disagreement 
should be set forth in detail.

(e) The claims folder should be made 
available to the examiners for use in the 
study of the veteran's case.

3.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

4.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
concerning all evidence added to the 
record since the February 1999 SSOC.  The 
SSOC should consider the revised 
regulations under 38 C.F.R. § 3.317.  If 
appropriate the SSOC should also consider 
the provisions of 38 C.F.R. §§ 3.158 and 
3.655. The veteran and his representative 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



